Citation Nr: 1802704	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for chest pain. 

4.  Entitlement to service connection for arthralgias. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, to include service in Saudi Arabia.  He also had subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans' Law Judge (VLJ) in August 2013.  A transcript of that proceeding is of record.  

These matters were before the Board in August 2014 and February 2017, when they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In pertinent part, the August 2014 remand directed that VA treatment records from the Bay Pines VA Medical Center dated prior to February 1997, to specifically include the illegible documents that were received from Bay Pine Health Care System on March 23, 2015, be obtained and associated with the claims file. While 
additional imaging records dated in February 1997 and December 1996 were obtained in February 2017, they do not include the illegible records received in March 23, 2015.  As the claims file does not indicate that further efforts to obtain the records would be futile or that the Veteran was notified of the unavailability of the records, there has not been substantial compliance with the prior remand directive and another remand is required.  

Additionally, a July 1, 2009 VA treatment record indicates that an unidentified      fee basis record from June 17, 2009 was scanned into Vista Imaging. As the outstanding treatment record is in VA's constructive possession and may be material to the claims, the record should be associated with the claims file.  

As the Board is remanding these claims for other matters, any updated VA treatment records should be associated with the claims file and the Veteran     should be afforded another opportunity to identify any medical providers who treated him for his conditions on appeal or to submit records of such treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Bay Pines Health Care system dated from January 1994 to February 1997,      to include the illegible documents that were received on March 23, 2015.  In addition, obtain the June 17, 2009 fee basis record that was noted to have been scanned into VistA Imaging and any updated VA treatment records dating since 
February 10, 2017.  If any requested records are not available, a formal finding of unavailability should be made and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his disabilities on appeal, to include Dr. Waldrep and     the unidentified private providers that reportedly diagnosed him with joint pains of the hands in 1991       and fibromyalgia in 1992. After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




